Citation Nr: 1120450	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for prostate cancer.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disorder of the nervous system.  

3. Entitlement to service connection for a disorder of the bilateral lower extremities.

4. Entitlement to service connection for a disorder of the bilateral upper extremities.

5. Entitlement to service connection for a disorder of the bilateral shoulders.

6. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The Board observes that on a VA Form 9 submitted by the Veteran and in his hearing testimony, the Veteran raised a claim of entitlement to service connection for erectile dysfunction.  This claim has not been adjudicated by the RO and is, therefore, REFERRED for appropriate action.

Additionally, the Board notes that the Veteran filed a timely appeal with respect to a denial of service connection for posttraumatic stress disorder.  However, in a September 2006 rating decision, the RO granted service connection for this disability.  Therefore, this issue is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. In a final rating decision issued in April 1998, the RO denied a claim to reopen a previously denied claim of entitlement to service connection for a prostate disorder and a nervous system disorder.

2. Evidence added to the record since the prior final denial in April 1998 is both cumulative and redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claims of service connection for prostate and nervous system disorders.

3. The medical evidence of record does not demonstrate a current diagnosis of disorder of the bilateral lower extremities.
 
4. The medical evidence of record does not demonstrate a current diagnosis of disorder of the bilateral upper extremities.

5. The medical evidence of record does not demonstrate a current diagnosis of disorder of the bilateral shoulders.

6. The medical evidence of record does not demonstrate a current diagnosis of a disorder of the back.


CONCLUSIONS OF LAW

1. The April 1998 decision is final; new and material evidence has not been received to reopen a claim of entitlement to service connection for a prostate disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2. The April 1998 decision is final; new and material evidence has not been received to reopen a claim of entitlement to service connection for a nervous system disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. A disorder of the bilateral lower extremities was not incurred in or aggravated by the Veteran's active duty military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4. A disorder of the bilateral upper extremities was not incurred in or aggravated by the Veteran's active duty military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

5. A disorder of the bilateral shoulders was not incurred in or aggravated by the Veteran's active duty military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6. A back disorder was not incurred in or aggravated by the Veteran's active duty military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in January 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain additional VA treatment records.  A review of the post remand record shows that VA treatment records dated through August 2009 were added to the claims file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the January 2010 remand, and that the Board may now proceed with adjudication of the claims.
II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  Further, for claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in January 2007 and September 2007, prior to the initial unfavorable AOJ decision issued in December 2007.  An additional letter was sent in February 2010.
 
In reviewing the claims file, the Board observes that the pre-adjudicatory VCAA notices issued in January 2007 and September 2007 informed the Veteran of the type of evidence necessary to establish service connection, what is considered new and material evidence, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Additionally, these letters advised him that the reason for the prior final denial of the claims for service connection for a prostate and nervous system disorder was that the disorders were not presumed related to the radiation exposure in service or due to the level of radiation to which the Veteran was exposed.  Moreover, these letters informed him of the evidence necessary to establish disability ratings and effective dates. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's VA medical records and private medical records were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  

The Board observes that the Veteran's service treatment records are not available, having been destroyed in the 1973 fire in the St. Louis records repository.  The Board acknowledges that, in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran was not advised that his service treatment records were unattainable until the December 2007 rating decision.  However, the Board notes that the Veteran has specifically argued that his claimed disorders are related to radiation exposure in service, which has been amply investigated by the RO and documented in the file.  Thus, the Board finds that further efforts to identify and locate possible copies of the Veteran's service treatment records would only serve to unnecessarily delay the Board's decision with no benefit to the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

With regard to the duty to provide a VA examination if necessary, such duty does not extend to claims to reopen until after new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4).  As for the service connection claims, the Board finds that a current VA examination to determine whether the Veteran has disorders of the bilateral lower and upper extremities, bilateral shoulders, and back as a result of his military service is not necessary to decide the claims.  Any current medical opinion linking such disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following his discharge from service.  In the absence of any evidence of complaints, treatment, or diagnoses referable to any of these disorders in post-service treatment records, there is nothing to suggest a disorder that is etiologically related to service.  Moreover, as there is no evidence establishing a level of radiation exposure in service to cause any such disorder, there is also nothing to suggest an in-service incurrence of the claimed disorders.  In addition, no competent medical evidence suggesting any causal connection has been submitted or identified by the Veteran.  Thus, the Board concludes that an examination is not necessary as there is sufficient medical evidence upon which the Board may base its decision.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims. 

II. New and Material Evidence

The Veteran contends that he suffers disorders of the prostate and nervous system as a result of exposure to ionizing radiation in service.  Thus, he contends that service connection is warranted for prostate and nervous system disorders.

In an April 1998 rating decision, the RO denied claims of entitlement to service connection for prostate and nervous system disorders.  The Veteran did not timely perfect an appeal of this decision.  The next communication from the Veteran with regard to this claim was his September 2006 claim.  Thus, the April 1998 decision is final.  38 U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2010)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in September 2006; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the April 1998 rating decision, the Veteran's service treatment records and post-service treatment records were in the claims file.  Since that decision, the Veteran has submitted additional post-service treatment evidence and evidence in support of in-service exposure to ionizing radiation.  However, although this evidence was not of record in April 1998, it is not new as it is merely cumulative and redundant of the evidence of record at that time, and it also does not raise a reasonable possibility of substantiating the Veteran's claims.  

Specifically, the RO denied the claims on the basis that the claimed disorders were not presumptively associated with radiation exposure or otherwise related to such exposure in service.  The additional evidence submitted by the Veteran does not rectify this deficiency.  The record does not show that the Veteran has had a disorder of the prostate as contemplated by the VA regulations pertinent to radiation exposure, i.e., prostate cancer, and there is no evidence of a diagnosed disorder of the nervous system.  All findings relevant to neurological examination were normal.  

The Board acknowledges the statements of the Veteran with respect to the presence of symptoms and their etiology for the claimed disabilities.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Veteran is competent to claim symptoms of a nervous system disorder and prostate disorder, but he is not competent to ascribe a diagnosis to those symptoms or assess their etiology.  Thus, there remains no competent evidence of a prostate and nervous system disorder related to the Veteran's military service.

Therefore, the Board must conclude that the evidence added to the record since the April 1998 denial is neither new nor material with respect to the Veteran's claims of entitlement to service connection for a prostate and nervous system disorder.  Thus, the Board finds that the requirements to reopen these claims have not been met.  Therefore, the claims to reopen a previously denied claim seeking service connection for a prostate disorder and nervous system disorder are denied.

IV. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the secretary shall give the benefit of the doubt to the claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Additionally, certain chronic disabilities, such as cancer, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In the case of a veteran who has been shown to have been exposed to radiation during service, a presumption of service connection has been established for the following diseases: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

The Veteran contends that he was exposed to ionizing radiation when stationed in Nagasaki in the months following the dropping of the atomic bomb in August 1945 and that he has disorders of the bilateral lower and upper extremities, back, and bilateral shoulders as a result.  Therefore, he contends that he is entitled to service connection for these disabilities.

First, the Board notes that the record confirms that the Veteran meets the criteria of a radiation-exposed veteran.  An October 1989 letter from the Defense Nuclear Agency (DNA) confirms that the Veteran was in Nagasaki from September 27, 1945 to December 19, 1945, when he was transferred to a unit approximately 70 miles north of Nagasaki.  The letter indicates that the Veteran was not stationed less than 70 miles from Nagasaki for the remainder of his tour of duty.  The DNA states that the maximum possible dose received by any service member in Nagasaki, to include the Veteran, was less than one rem.  

However, the record does not show that the Veteran suffers from a radiogenic disease.  In this regard, the Board observes that the Veteran has complained of muscle pain at various times during treatment, but that these pains were attributed to his medication, which was then discontinued.  The Veteran has also reported restlessness in his lower extremities, but no diagnosis has been associated with these complaints.  Further, no disorder of the back is shown by treatment records.  References to the shoulders reveal that the Veteran has crepitance with motion, but that range of motion was good.  Again, no diagnosis of a disorder of either shoulder is of record.  In February 2002, he had a diagnosis of shoulder strain related to breaking trees a month before.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as there is no competent and probative evidence in favor of the Veteran's claims, the preponderance of the evidence is against the Veteran's claims for service connection for bilateral lower extremity, bilateral upper extremity, bilateral shoulder, and back disorders.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 




ORDER

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection a prostate disorder is denied.

New and material evidence not having been received, the claim to reopen a claim of entitlement to service connection a nervous system disorder is denied.

Service connection for a disorder of the bilateral lower extremities is denied.

Service connection for a disorder of the bilateral upper extremities is denied.

Service connection for a disorder of the bilateral shoulders is denied.

Service connection for a back disorder is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


